Pee Ctieiam:
The register of wills refused to admit the will of Margaret Bearmer to probate, and granted letters of administration upon her estate to the appellants. From this decision an appeal was taken to the Orphans’ Court. No issue was asked for at any stage of the proceedings. We have nothing before us but a question of fact upon which the Orphans’ Court has reversed the register, and admitted the will to probate. The court finds that “the will in question was duly executed, and the witnesses thereto were competent and honest.” We are not prepared to say this finding is not correct.
Decree affirmed and the appeal dismissed at the costs of the appellants.